DONAHUE, Circuit: Judge
(after stating the facts as above).
[1] The presumption obtains that the jury understood the charge of the court, and that it. applied that charge to the facts found by it. Under this charge^ and the evidence in relation to the total loss sustained by the plaintiff, if the jury had found that the fire was occasioned by sparks communicated to the building from the defendant’s engine, the verdict of the jury would necessarily have been for an amount approximating the amount claimed in the petition. ■ It is therefore, from this record, practically beyond dispute that the verdict of the jury is based upon the second averment of negligence in reference to the cutting of the hose; otherwise, that verdict is not an intelligent response, either to the evidence or the charge of the court, but it is wholly consistent with the evidence and the charge of the court upon the second assignment of negligence. Eor this reason, if this verdict and judgment are to be sustained, they must he sustained upon evidence relating to the second assignment of negligence only, and to that part of the total loss, if any, occasioned by such negligence. The finding of the jury in favor of the plaintiff upon issues of fact is binding upon this court, if there is any substantial evidence to support that finding. This court has no authority to determine the question of the weight of the evidence.
*996[2] There is evidence in this record that the engineer knew o£ this fire when he was quite a distance away from it, but, of course, he could not be sure of its exact location in reference to the railway tracks until he had approached so near that he might by the exercise of ordinary care determine that fact with reasonable certainty. His train was moving at about 12 miles an hour. The smoke from this fire enveloped the railroad tracks upon which this train was approaching, so that it was necessary for him and his fireman to exercise a high degree of care and caution in observing and correctly interpreting the block signals. There is evidence in this record that the chief of the fire department ordered, lanterns to be placed upon the track to signal the oncoming trains; that after this was done he observed that the lanterns were too near to the place where the hose crossed the track and ordered them removed to a greater distance; that one of the firemen, in obedience to this order, started in the direction of the lanterns, but this fireman was not called as a witness. Mesnar, the fire chief, testified that, shortly after he had given the order to remove the lanterns, he — ■
“looked, and I thought they were pretty far, and I was satisfied. The west lantern was over near to the end of the building on the track, and the other two to the east were very near down to the pump on Vine street.”
Jacobs, one of the fire captains, testified that—
“There were lanterns set up there. I saw a man down there with a lantern. I saw pieces of lantern picked up that had been knocked off by the engine — I don’t know how far. I know X saw a man down there with a red lantern. I saw the broken red lantern that had been picked up after the engine had knocked it off the track.”
There is also evidence in this record that as the train approached some of the firemen ran down the track waving lanterns. The plaintiff also offered evidence tending to prove that the firemen and bystanders could see the train for a considerable distance, and that the track was perfectly straight for at least three-quarters of a mile eastward.
Upon this issue of notice to the defendant company the court charged as follows:
“The defendant is not liable merely because of the want of ordinary care or reasonable diligence on the part of such employes in discovering or failing to discover or observe the presence of hose on the track. Defendant’s servants are not to be charged with negligence, and defendant’s conduct' made wrongful, by reason of the want of ordinary care in failing to look out for and observe the hose. Their duty to exercise ordinary care in stopping the train to avoid cutting the hose arises only after they had such actual or imputed notice or warning of the probable presence of hose on the track. * * * Such knowledge may be imputed to them, if you find the trainmen had knowledge of other facts with regard to the existence of the fire, its presence and location, signals given, if any, by warning, lanterns, or otherwise, the presence and activity of firemen, and other facts from which persons of their experience and intelligence should and would have realized the probable presence of hose lines crossing the tracks of the defendant railway company.”
This charge fairly states the law applicable to this issue and the finding of the jury in that respect is sustained by some substantial evidence.
There is not, and in the very nature of things there could not be, any direct and positive evidence that, but for the cutting of the hose, the *997firemen would have been able to arrest the fire before it destroyed the two-story part of the factory building. From the evidence it appears that this factory building was substantially parallel to the defendant’s right of way and a little north thereof. It was 465 feet long, and varied in width from 80 to 140 feet. The west end, about 260 feet in length, where the fire originated, was one story in height. The east end, about 205 feet in length, was two stories. The entire lower floor of both the one-story and the two-story parts of this factory was not divided by any partition. It is claimed, however, that the two-story part was constructed largely of fireproof material and was believed to be fireproof.
There is a serious conflict in the evidence as to whether water was being thrown through these hose upon the fire, at the time they were cut by this train. Without attempting to determine the weight of the evidence upon this subject, it would appear altogether probable that no water was then being thrown, for the reason that the force from the hydrant was not sufficient to throw water such a distance, and some delay had been occasioned in connecting the hose to the fire engine. There is a direct conflict in the evidence as to the exact location of the fire at this particular time. There is, however, some substantial evidence that the fire had not yet reached the two-story building. One of the witnesses estimated the delay occasioned by the necessity of substituting a new section of hose for the one that was cut at 3 minutes, another at 30; but the majority of witnesses vary in their estimates from 5 to 25 minutes. It was for the jury to say whether this delay was for the inconsequential time of 3 minutes, or for the .more substantial time estimated by other witnesses. The jury evidently reached the conclusion that the delay occasioned by the cutting of these hose was for such a substantial time as to permit the fire to get under such headway that it could no longer be checked by the efforts of the firemen. In reference to the conflict of the evidence as to the exact location of the fire in the factory at the time the hose were cut, the court charged the jury that:
“Unless you find from a preponderance of the evidence that, except for the cutting of the lire hose, the progress of the Are would have been arrested without entering into and burning and destroying any substantial part, of the second-story building and its contents, the plaintiffs cannot recover anything on this second theory of liability. Unless you do so And, there is no evidence here tending to show that the Are might have been arrested after substantially entering the second-story part of the building at any time earlier than it was arrested, or at least at any time early enough to have prevented any damage which so far as the evidence here shows can be separated with reasonable certainty from the damage which would have been done.”
[3] The jury, therefore, was fully advised that, if the fire at that time had entered upon the second-story building, the plaintiffs could not recover. It necessarily follows from this instruction that the jury found that the fire, when the hose was cut, was still confined to the one-story part of this building, and that the progress of the fire would have been arrested without entering into and burning and destroying any substantial part of the two-story building and its contents, except for the cutting of this hose. That finding is sustained by some substantial evidence. It is, of course, true that the question of whether *998the progress of the fire might have been arrested or not cannot be apodictically established, nor is that question susceptible of direct proof; but, in the absence of such direct evidence, an allegation that one sustains injuries by reason of the negligence of another is sustained by proof of circumstances from which the fact that his injuries were so sustained is a more natural inference than any other. Railway Co. v. Andrews, Adm’r, 58 Ohio St. 426, 51 N. E. 26.
This doctrine also applies to the further question in this case as to the amount of damages sustained by this plaintiff, if any, by reason of the cutting of the hose. The trial court also very carefully instructed the jury upon this question, that in this case is a difficult and delicate one. In reference to this the court said:
“The inquiry there is limited to whether or not, had the fire hose not been cut, the fire would have been arrested before it substantially entered the second-story part of the building. Unless you can say from a preponderance of the evidence and with reasonable certainty that the progress of the fire would have been thus arrested, then you will proceed to consider no further defendant’s liability under the second theory. I am saying that for the reason that the evidence here is so uncertain and indefinite that it would be pure guesswork and speculation upon your part to undertake to say when the fire could have been arrested, if it could not have been arrested before it reached the second-story building. * * * The plaintiff has offered no evidence which would permit you to make a finding as to what damages were the direct and proximate result of the fire on this theory of liability, unless your finding should be that the fire could and would have been arrested before it entered the second-story building.”
While there is in this record a serious conflict of the evidence touching, not only the question of the negligence of the railroad company in cutting this hose, but also in reference to the delay occasioned thereby, the location of the fire in the factory at that time, and the probability that, if the hose had not been cut, the progress of the fire could have been arrested before it reached the second-story building, nevertheless the jury, before it arrived at the question of damages, must necessarily have reached a conclusion upon all these questions adverse to the defendant. In other words, this verdict means, if it means anything, that the jury found: (1) That the defendant was guilty of negligence in the operation of this train in the particulars stated in the petition. (2) That this negligence resulted in cutting the fire hose. (3) That the delay occasioned thereby was substantial in its nature. (4) That but for such delay the firemen would have been able to have arrested the progress of the fire before it reached the two-story part of this building.
While beyond question the evidence offered on the part of the plaintiff in error tends strongly to show that there was no negligence whatever on the part of its engineer in the operation of this train; that the delay occasioned by the cutting of the hose was so trifling as to be inconsequential; that no water was thrown before the hose was-cut, and none for some little time after a new section of hose was substituted for the one destroyed; that at the time the hose was cut the fire had already entered into the second-story part of this building and was practically beyond control; and counsel for plaintiff in error has so persuasively argued the effect of this evidence that the court approached the in*999vestigation and examination of this record upon these questions of fact with a mind favorably inclined to the claims of counsel as to the absolute and overwhelming effect of this evidence, nevertheless, it does appear from an investigation of this record that there is some evidence of a positive and direct nature, as well as circumstantial, that is sufficient under the statute authorizing this review to sustain the verdict of the jury upon all these questions preliminary to the determination of the amount of damages the plaintiff should recover. Especially is this true in view of the plain, unambiguous, and positive instructions of the court as to the facts the jury must first find before the plaintiff would be entitled to recover upon this second assignment of negligence.
These facts once established by the verdict of the jury, it follows that there is a clear and intelligent theory upon which the jury might proceed to separate the damages occasioned by the cutting of the hose from the total damages caused by the fire. The trial court properly and positively instructed the jury that, before it could return any verdict upon this assignment of negligence it must find that the damages occasioned by the burning of the second-story part of this factory and contents was the direct result of the negligence of the defendant resulting in the cutting of these hose. The evidence shows that the value of this building and contents was about $110,000. The jury, of course, did not have to accept that evidence at its full face value; that the value of the property salvaged was $40,000. The verdict for $60,000 is fairly responsive to that evidence and cannot be said to be based upon mere conjecture.
For the reasons above stated, the judgment of the District Court is affirmed.